DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 	In particular, the phrase “means to affix the mounting base to an external mass” in claim 7 invokes 112(f) and refers to holes and its equivalents.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6-8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP-201778432 (JP’432) in view of EP2993458 (EP’458) and US Patent 5009450 to Herberg et al.
Re: claims 1-4, 8, and 9.  JP’432 shows in figure 6 a hybrid impact passive energy absorber 12 , comprising:
a rigid housing 12a, 12b, 12c comprising:
a mounting base or bottom portion of 12c; and
a body or remaining portions of 12c as well as portions 12a, 12b affixed to the mounting base further comprising a first end or end shown at 12a, a
second end or end shown at 12b opposite the first end, a contiguous chamber within the body formed around a
chamber axis spanning the first end and the second end as shown, wherein the chamber further comprises:
a chamber central portion or portion of the chamber shown around element 4 partially bounded by a first central chamber wall 5L and a second chamber wall 5R;
a first chamber end portion bounded by the body first end shown in the area of 12a and the first central chamber wall 5L; and
a second chamber end portion shown near element 12b bounded by the body second end and the second central chamber wall 5R;
a shaft 3 comprising a first or left end and a second or right end, the shaft disposed at least partially
within the housing chamber along the chamber axis between the housing first end and housing
second end as shown;

an internal mass 4 connected to the shaft 3, the internal mass 4 disposed within the chamber central portion between the first
central chamber wall 5L and the second central chamber wall 5R;

a first spring 6L surroundingly disposed upon the shaft 3 between and abutting
both the chamber first end indirectly via intervening elements and a first or left side of the internal mass 4; and a second spring 6R surroundingly disposed upon the shaft 3 between and abutting both the chamber second end indirectly via intervening elements and a second or right side of the internal mass, but is silent with regards to the connection between the internal mass and the shaft comprising a central bore configured to receive the shaft therethrough and is silent with regards to the first and second springs being helical and is silent with regards to the rigid housing being configured to be affixed to an external mass.
JP’432 teaches in figure 7 the use of the internal mass 2h comprising a central bore configured to receive the shaft therethrough.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the connection of the internal mass to the shaft of JP’432 figure 6 to have been via a central bore configured to receive the shaft therethrough, in view of the teachings of JP’432 figure 7, in order to provide a slidable connection means of the mass with respect to the shaft to provide an alternate means of effecting compression of the adjacent springs to produce a damping force.  Alternatively, it would have been obvious to provide an integral connection of the internal mass and the shaft using two separate components to facilitate replacement of either the mass or the shaft when necessary.  Such an arrangement would prevent having to replace both the mass and the shaft if only one of the elements were defective.  See In re Dulberg.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose."). 
EP’458 teaches in figure 4 the use of an internal mass 120 being centrally positioned via helical springs 124 and 126.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the first and second springs of JP’432, as modified, to have been helical springs, in view of the teachings of EP’458, in order to provide a well-known alternate means of providing a biasing force to position the internal mass in the center of the housing.
Herberg et al. teach in col. 2 lines 25-28 the use of a vibration absorber assembly in which the rigid housing or cylinder is configured to or is affixed to an external mass.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the rigid housing or cylinder of JP’432, as modified, to have been configured to be or affixed to an external mass or a component of the system, in view of the teachings of Herberg et al., in order to provide a means of producing a motion of the cylinder coordinated with the motion of a component of the system such as an external mass via a connection with the cylinder in order to achieve vibration absorption using the internal components of the absorber based on the movement of the external mass of the system.   
Re: claim 6.  JP’432, as modified, teaches in figure 6 of JP’432 the limitation wherein the first or left end of the shaft 3 is configured to slide through a first or left aperture 12d in the housing first or left end; the second or right end of the shaft 3 is configured to slide through a second or right aperture 12e in the housing second or right  end; and the internal mass 4 is rigidly affixed to the shaft at a shaft midpoint as shown.  See pg. 8 of the English translation paragraph 3 from the top of the page.
Re: claim 7.  Herberg et al. teach in figure 1 the use of a means to affix or holes on interlocking joint 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the absorber of JP’432, as modified, to have included a means to affix or holes, in view of the teachings of Herberg et al., in order to provide a way to securely couple the cylinder to the external mass to generate movement of the cylinder with respect to the rod to produce vibration absorption. 
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP-201778432 (JP’432) in view of EP2993458 (EP’458)  and Herberg et al. as applied above, and further in view of US Patent Application 2019/0186578 to Tamaki et al.
Re: claim 5. Tamaki et al. teach in figure 4 the limitation wherein the first or left end of the shaft 64 is affixed to the housing first or left end shown at 66L; the second or right end of the shaft 64 is affixed to the housing second or right end shown at 66R; and the internal mass 52 is configured to slide along the shaft. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the arrangement of the relationship of the shaft, the housing, and the internal mass of JP’432, as modified, to have been as recited, in view of the teachings of Tamaki et al., in order to provide an alternate means of effecting relative movement between the internal mass and the housing to effect compression of the springs and, thus, damping.
Claim Objections
Claim 10 is objected to because of the following informalities:  the phrase “a mass of the internal mass” should be changed to --the mass of the internal mass-- to refer back to the previously recited mass of the internal mass.  Appropriate correction is required.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new grounds of rejection do not rely on the combination of references applied in the prior Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
July 27, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657